Title: To Thomas Jefferson from J. P. P. Derieux, 5 February 1791
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas



Monsieur
CharlotteVille ce 5. fevrier 1791.

J’ai reçu il y a quelques jours une Lettre de Mde. Bellanger du 25. juillet. Elle me dit combien elle a eté fachée d’apprendre par  celle que vous lui avés fait L’amitié de lui Ecrire que vous ne retourniés pas; cette mauvaise nouvelle a affligé, me dit-elle, tous vos amis en France, tandis que Ceux d’ici s’en rejouissent. Elle m’ajoute aussi que vous avés eu La bonté de lui ecrire en ma faveur, ce qui me pénetre encore de La plus vive reconnaissance; cette bonne parente, satisfaitte de l’interet affectioné que vous prenés à moi et ma famille, continue de me montrer les meilleures dispositions possibles, et elle a jusqu’à La bonté de me dire qu’elle fera un testament solide aussitot que Ses affaires seront finies avec Le succession de son mari; touttes ses Lettres sont remplies d’amitié; elle me parle beaucoup de Mr. Short, qu’elle voit très souvent et avec qui elle paroit très Liée.
Je n’ay encore rien de Satisfaisant pour moi à vous annoncer concernant La rentrée d’une partie de mes fonds, et je crains beaucoup que Le desordre et La Confusion qui ont eu lieu, et continuent peut etre encore aux Isles françaises, ne m’ayent eté très prejudiciables; quant à L’autre partie plaçée sur La maison que j’ai en ville, Le propriétaire est actuelement à Richmond occupé de La vente d’une quantité Considerable de Bestiaux, et on m’a informé qu’il devoit repasser par ici avec L’intention de redimer cette proprieté, ce qui me determine à prendre encore un peu de patience, car si, dans Les circonstances où je me trouve, j’allois cedder cet objet sur Credit, et que Mr. Mazzei vint à disposer de Colle avant que je me trouvas mieux dans mes affaires, je me trouverois alors sans maison, ny terres, au lieu qu’en attendant quelque nouveau Supplement, je pourrai Sans Craindre un deplacement desavantageux, remplir mon ardent desir de quitter La Ville.
J’espere toujours beaucoup, Monsieur, de La recommendation dont j’ose me flatter que vous aurés bien voulu accompagner La dernière que j’ai eu L’honneur de vous adresser pour mon Cousin P[ier]re Le Roy à Bordeaux. Je vous aurai une nouvelle obligation de voulloir bien adresser à Mde. Bellanger celle que je prends La Liberté de Joindre ici pour elle.
Mde. de Rieux vous prie d’agreer Les assurances de Son respect, et j’ay L’honneur d’etre avec les Sentiments de La plus parfaitte reconnaissance et attachement Monsieur Votre très humble et très obeist. Serviteur,

Plumard de Rieux

